DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-2, 4-10, 11-12, 14 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsgren (US 2018/0318644 A1) in view of Hixenbaugh (US 2020/0155899 A1).
	
	Regarding claims 1, 11 and 15, Forsgren teaches a system and method for integrating golfing characteristics captured during play (See abstract) that include the use of an optical launch monitor, a motion sensor along with a host computer connected to both (See Figure 1 items 110 and 112 and [0024+]), the system includes the a computer configured to receive motion based characteristics from the sensors, receive option sensor data characteristics and combine or integrate subset characteristics into an a set of characteristics (See Figure 4 and Figure 2A item 230).  Forsgren teaches primarily data related to the ball.  Hixenbaugh teaches the use of optical and motion sensors to capture data on a golf ball and golf clubs such as swing information.  (See [0018+, 0032+])  The teaching of Hixenbaugh includes the capturing of optical golf club characteristics and motion based golf club characteristics during a golf swing which can be integrated and selected based on accuracy to provide recommendations to a user.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Forsgren with the teaching of Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).  The limitations of claim 11 are encompassed and taught with the rejection on claim 1.  Claim 15 is similar to claim 1 wherein claim 15 explicitly includes the use of a server which Forsgren at [0040+] teaches.  The remaining limitations of claim 15 are encompassed and taught through the rejection on claim 1.

	Regarding claims 4, 5, 19 and 20, Forsgren teaches a host computer that provides the integrated data to the user via a display (See Figure 2A, Item 230 and [0070+], as noted in claim 1 Hixenbaugh teaches the collection of golf club data)(Claim 4), a radar launch monitor which captures golf ball characteristics during a golf swing (See Figure 1, item 110 and [0024+], as noted above Hixenbaugh teaches the golf club data)(Claim 5), a camera configured to capture video during the golf swing (See Item 110 and [0024+])(Claim 19) and the camera is the camera of the one or more user interface devices (See item 110 and [0024+] wherein a camera is an interface device.)(Claim 20)

	Regarding claims 2, 6-9, 14 and 18, Hixenbaugh teaches: the host computer and the utilization of accuracy as a metric for the inputs that include optical and radar sensors to obtain data from the golf club and golf ball (See [0030+])(Claim 2 and 6), the host computer configured to provide recommendation to a user and the acquiring of golf club data (See [0030+], Forsgren teaches the integration of the data at Figure 2A item 230)(Claim 7), the recommendation is a golf club fitting recommendation (See [0030+])(Claim 8, 14), the recommendation is a golf swing technique recommendation (See [0035+])(Claim 9), the acquiring of golf swing characteristics captured during a golf swing through an input source (See [0018+])(Claim 18).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Forsgren with the teaching of Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).

	Regarding claims 10, 12, 16 and 17, the combination of Forsgren and Hixenbaugh teach: a camera to capture imagery during a golf swing and a host computer to privde integrated golf club and golf ball characteristics and imagery on a display (See Forsgren [0024+], item 110, [0070+], Figure 2A and Item 230, and Hixenbaugh [0018+] for the golf club data.)(Claim 10), Claim 1 as rejected above teaches the limitations of claim 12, an optical launch monitor to capture golf ball characteristics during a golf swing and a motion sensor to capture motion-based golf club characteristics during a golf swing (See Forsgren [0024+], item 110 and Hixenbaugh [0018+] respectively)(Claim 16), a radar launch monitor to capture golf ball characteristics during a golf swing and a motion sensor to capture motion-based golf club characteristics during a golf swing (See Forsgren [0024+] item 110 and Hixenbaugh [0018+] respectively)(Claim 17).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Forsgren with the teaching of Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).

	Claims 3 and13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsgren (US 2018/0318644 A1) in view of Hixenbaugh (US 2020/0155899 A1) and Pedenko (US 9,211,439 B1).

	Regarding claims 3 and 13, Pedenko teaches a host computer which combines subsets data or characteristics through the application of a correction coefficient or an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711